Mr. Presiding Justice Baker delivered the opinion, of the court. The evidence shows that Jordan took his own life by hanging. This is not disputed. In the brief of appellant it is said : “ It cannot be controverted, and will probably be admitted, that Wilhelm Jordan was insane at the time of his suicide.” The contention of appellant is, that if Jordan at the time he took his own life was by reason of his insanity “unconscious of the act,'or the physical effect thereof, or was driven to the commission of the deed by an insane impulse which he had not the power to resist, appellant was entitled to recover.” The ease of Seitzinger v. The Modern Woodmen, 204 Ill. 58, is conclusive against this contention. It was in that case decided that a clause in a life policy providing against liability if the insured “ shall die by his own hand whether sane or insane ” is a complete exemption from liability in case of suicide by the insured, notwithstanding he was wholly insane and totally incapable of understanding the physical nature and effect of his act. Under the decision in the case cited there can never be a recovery in this case, and it is not therefore material to inquire whether errors in procedure appear in the record before us. Upon the authority of the Seitzinger case the judgment of the Circuit Court will be affirmed. Affirmed.